 


110 HR 4017 IH: Community Action Rebuilding Effort Act of 2007
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4017 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
Mr. Bilbray (for himself, Mrs. Davis of California, Mr. Rohrabacher, Mr. Towns, Mr. Hunter, Mr. Issa, and Mr. Campbell of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To authorize the Secretary of the Treasury to provide that, in the case of leave-based donation programs with respect to the California wildfires, cash payments made by employers to qualifying charities in exchange for forgone employee leave will not be treated as income to participating employees and will be deductible by the employers as business expenses or charitable contributions. 
 
 
1.Short titleThis Act may be cited as the Community Action Rebuilding Effort Act of 2007. 
2.Authority regarding leave-based donation programs with respect to California wildfiresThe Secretary of the Treasury is authorized to provide with respect to the wildfires which burned in California during October 2007, with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (FEMA–1731–DR), tax treatment similar to the tax treatment provided in Notice 2005–68, 2005–2 C.B. 622.  
 
